Case 4:19-mj-01362 Document 1 Filed on 07/24/19 in TXSD Page 1 of 3




                                                                          United States Courts
                                                                        Southern District of Texas
                                                                                 FILED

                                                  4:19mj1362                  July 24, 2019
                                                                                      
                                                                      David J. Bradley, Clerk of Court
Case 4:19-mj-01362 Document 1 Filed on 07/24/19 in TXSD Page 2 of 3
Case 4:19-mj-01362 Document 1 Filed on 07/24/19 in TXSD Page 3 of 3
